Case 2:19-cv-20673-KM-ESK Document 50 Filed 04/15/21 Page 1 of 3 PageID: 344




Ari Marcus, Esq.
Marcus & Zelman, LLC
701 Cookman Avenue, Suite 300
Asbury Park, New Jersey 07712
Tel: 732-695-3282
Fax: 732-298-6256
ari@marcuszelman.com
[Additional counsel appearing on signature page]

Counsel for Plaintiffs and the Putative Class


                  IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


  STEWART SMITH, individually and
  on behalf of all others similarly             CIVIL ACTION
  situated,
                       Plaintiffs,              Case No. 2:19-cv-20673
       v.
                                                NOTICE OF SETTLEMENT
  PRO CUSTOM SOLAR LLC d/b/a
  MOMENTUM SOLAR, a New
  Jersey limited liability company,
                       Defendant.



      Plaintiff hereby provides notice that the Parties have reached a settlement
in this case and states as follows:
      1. Plaintiff filed the instant case alleging violations of the Telephone
            Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”). (See Dkt.
            1.)
      2. Plaintiff and Defendant have engaged in settlement discussions and
            have reached an agreement to resolve the individual claims brought by
            Plaintiff. The claims of any putative, unidentified class members will be

                                            1
Case 2:19-cv-20673-KM-ESK Document 50 Filed 04/15/21 Page 2 of 3 PageID: 345




         dismissed without prejudice while Plaintiff’s claims will be dismissed
         with prejudice.

The Parties are presently working to finalize a settlement agreement and believe a

Stipulation of Dismissal will be filed within sixty (60) days.


                                       Respectfully submitted,

Dated: April 15, 2021            By: /s/ Ari Marcus
                                 One of Plaintiffs’ Attorneys

                                       Ari Marcus, Esq.
                                       Marcus & Zelman, LLC
                                       701 Cookman Avenue, Suite 300
                                       Asbury Park, New Jersey 07712
                                       Tel: 732-695-3282
                                       Fax: 732-298-6256
                                       ari@marcuszelman.com

                                       Steven L. Woodrow*
                                       swoodrow@woodrowpeluso.com
                                       Patrick H. Peluso*
                                       ppeluso@woodrowpeluso.com
                                       Taylor T. Smith*
                                       tsmith@woodrowpeluso.com
                                       Woodrow & Peluso, LLC
                                       3900 E. Mexico Avenue, Suite 300
                                       Denver, Colorado 80210
                                       Telephone: (720) 213-0676
                                       Facsimile: (303) 927-0809

                                       *Admitted Pro Hac Vice




                                          2
Case 2:19-cv-20673-KM-ESK Document 50 Filed 04/15/21 Page 3 of 3 PageID: 346




                            CERTIFICATE OF SERVICE
      I hereby certify that on April 15, 2021, I caused the foregoing to be sent to
all attorneys of record by filing such papers with the Court using the Court’s
electronic filing system.



Dated: April 15, 2021                        By: /s/ Ari Marcus
